Citation Nr: 1243290	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  94-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an organic psychotic disorder/dementia (also claimed as neuropsychiatric disorder).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1986.  Further, the record reflects he had additional service in the Reserves .

This matter came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for organic psychotic disorder/dementia.  

By a January 2008 decision, the Board, in pertinent part, denied the Veteran's claim of service connection for an organic psychotic disorder/dementia secondary to head injury, finding, in part, that the evidence did not show there was head trauma while in service.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By a December 2009 Memorandum Decision, the Court, in pertinent part, reversed the Board's finding that there was no evidence of in-service head trauma, and set aside the portion of the decision that denied VA benefits for an organic psychotic disorder/dementia and the matter was remanded for further development and adjudication.  Judgment was issued in January 2010 and Mandate in March 2010.

This matter was remanded by the Board for further development in April 2011.  

The Board notes that the Veteran was previously represented by a private attorney in his appeal.  However, that attorney requested that he be allowed to withdraw as the Veteran's accredited representative before VA and that motion has been granted.  The Veteran was subsequently sent correspondence in January 2011 requesting clarification as to whether he desired a new representative.  He replied in February 2011 that he desired to represent himself in this appeal.


FINDING OF FACT

The Veteran does not have a current organic psychotic disorder/dementia that is related to service.


CONCLUSION OF LAW

An organic psychotic disorder/dementia (also claimed as neuropsychiatric disorder) was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in Written notice provided in January 2002 and May 2005.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, notice was issued to the Veteran with regard to the evidence necessary to support a disability rating and effective date pertaining to his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the April 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA treatment and private treatment records, and lay statements from the Veteran.  There is otherwise no indication of the existence of relevant outstanding records which would tend to support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains several VA examinations which will be discussed in detail below, and in July 2012 a Veterans Health Administration (VHA) physician offered an etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that he has an organic psychotic disorder/dementia (also claimed as neuropsychiatric disorder) due to head injury sustained in service.  

The Board notes for the record that in a January 2008 decision, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD).  This decision was affirmed by the Court in a December 2009 Memorandum Decision and January 2010 Judgment.

Service treatment records are negative for any complaints, treatment, or diagnosis of an organic psychotic disorder/dementia. 
      
Service treatment records reflect that the Veteran was involved in a motor vehicle accident in August 1984 when his vehicle was hit by another vehicle.  The Veteran reported a neck injury, but he specifically denied any head injury or loss of consciousness.
      
A report of hospital treatment reflects that the Veteran was involved in a motor vehicle accident in January 1986 in which the car he was driving flipped over after he lost control due to falling asleep.  A hospital report indicates that the Veteran fell asleep while driving from Georgia to Mississippi.  He awoke as the car was running off the road.  The car flipped over twice.  The Veteran reported that he hit his head and had a momentary loss of consciousness.  A neurological examination was normal.  The diagnosis was multiple contusions.  During follow-up treatment seven days later, the Veteran's chief complaint was of back pain.  A service treatment record generated two weeks after the January 1986 accident contains no reference to any serious injury.  The only abnormal finding related to the Veteran's head was of numerous papular lesions on the top of his head.
      
The Veteran was admitted to a VA hospital in April 1996 with chief complaints of depression, irritability, and fear that he might lose his temper and hurt someone.  On mental status examination, his mood was labile.  At times he was angry and at other time he was normal.  He occasionally appeared to have grandiose thoughts.  His speech was rapid and loud, but coherent.  There was some tangientiality and circumstantiality, but no evidence of delusions.  His memory was intact.  His concentration was fair.  His thinking was somewhat concrete.  The hospital summary contains a diagnosis of psychosis, not otherwise specified.  In a letter dated in May 1996, the Veteran's treating psychiatrist reported that the Veteran had been hospitalized for treatment of schizo-affective disorder.  The psychiatrist reported that the symptoms related to the Veteran's neuropsychiatric disorder rendered him unemployable for the foreseeable future.  

The Veteran underwent a VA posttraumatic stress disorder (PTSD) examination in January 1999.  The Veteran told the examiner that while he was stationed in Hawaii in 1984 he had a motor vehicle accident during which his head went through the windshield and he was rendered unconscious for ten minutes.  He reported that later, while at Fort Gordon, Georgia, he was thrown through the windshield during another motor vehicle accident and was again rendered unconscious.  He described a third accident in 1993 when he hit his head on a brick wall and sustained a concussion, with loss of consciousness for 15 minutes.  The examiner referred to a handwritten note in which a psychiatrist who had treated the Veteran reported a diagnosis of psychotic disorder, not otherwise specified, with features of mood disturbances and elements of memories of traumatic events experienced in service secondary to head trauma in the service.  The examiner reported diagnoses of cognitive disorder not otherwise specified, psychotic disorder due to head injury, and PTSD.  
      
The Board does not accept the diagnosis of psychotic disorder due to head injury as probative evidence in support of the claim as the reports from the Veteran as to the motor vehicle accidents is not consistent with the medical evidence of record.  Specifically, the documentation does not reflect that in August 1984 the Veteran's head went through a windshield and that he was knocked unconscious for ten minutes.  Likewise, the incident that he reported that occurred at Fort Gordon is not documented in the record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Moreover, the examiner refers to a "head injury" but does not specify which purported "head injury" caused the psychotic disorder; per the Veteran the third accident occurred post-service.  For these reasons, this diagnosis is entitled to no probative weight.  

In a medical summary dated in July 1999, the psychiatrist who had treated the Veteran for several years reported his understanding that the Veteran had sustained head trauma in each of the two in-service motor vehicle accidents and a frontal hematoma after striking his head in 1993.  After his hospitalization in April 1996, the Veteran continued to experience psychotic symptoms along with mood disturbance and had been unemployable since 1996.  

Such finding by the July 1999 psychiatrist is entitled to no probative weight as the Veteran reported sustaining "head trauma" in both in-service motor vehicle accidents, when in fact the documentation reflects that he only hit his head in the January 1986 motor vehicle accident.  Id.  

In July 2001, the Veteran underwent a VA neuropsychiatric examination by two psychiatrists.  At the examination, the Veteran's brother provided much of the verbal history.  According to the history, the Veteran sustained a severe head injury with loss of consciousness in an automobile accident during his service in Hawaii.  After another accident while on furlough driving from Fort Stewart, Georgia, to Jackson, Mississippi, he reportedly was treated for removal of glass from his scalp.  According to the history provided, the Veteran was referred to a VA mental health clinic in October 1993 for evaluation of depression.  After the April 1996 hospital admission and diagnosis of psychosis not otherwise specified, the Veteran continued outpatient treatment with psychotropic medication.  He continued to have psychotic symptomatology and mood disturbance.  On mental status examination, the Veteran appeared agitated and anxious.  His speech was mumbled and lacked spontaneity.  He tended to be irrelevant.  His mood was a mixture of depression, confusion, anxiety, and futility.  His affect was depressed and restricted.  Orientation, memory, and judgment were compromised.  Insight was lacking.  The examiners noted a report of a magnetic resonance imaging of the Veteran's head which showed a small, old focal infarct on the right side of the Veteran's brain.  The examiners reported diagnoses of psychotic disorder due to head trauma, with history of auditory and visual hallucination, and dementia due to head trauma, with disturbance in executive functioning and memory.  In their discussion, the examiners reported that the Veteran's in-service head injuries ". . . led to changes in his mental status, resulting in gradual development of an organic psychotic disorder and dementia."  

The Board does not accept the examiners' findings that in-service head injuries "led to changes in his mental status, resulting in gradual development of an organic psychotic disorder and dementia" as probative evidence as the reports from the Veteran and his brother as to the motor vehicle accidents is not consistent with the medical evidence of record.  Id.  While professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  It is clear that such finding was based on the unsubstantiated reports of the Veteran and his brother, rather than a review of the service treatment records.  Another factor for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
      
A letter dated February 2004 from University Neurology Group noted that the Veteran was referred for high creatine phosphokinase (CPK) level.  It was noted that the Veteran had primarily what looked like PTSD.  The writer indicated that they suspected the Veteran had seen combat and appeared to have a psychological and stress related disorder since his discharge from service.  The letter also indicates that the Veteran suffered some kind of head injury while he was in the Army and stationed in Hawaii in the 1980s.  It was noted that it appeared not to have been any kind of severe problem because he was not admitted to an intensive care setting and was not on a ventilator at the time.

Again, such finding does not provide probative evidence in support of the claim as the report is apparently based on unsubstantiated reports of the Veteran.  The Veteran did not have active service during a period of wartime and there is no indication that he had "seen combat."  Service personnel records indicate that the Veteran was trained and served as a supply specialist during his first period of service, which was not during a period of war.  He was not awarded any combat-related medals or citations.  His overseas service during the Persian Gulf War was in Germany, where he was assigned to an air traffic control unit.  The evidence of record does reflect a 'head injury' but this occurred at the time of the January 1986 accident driving from Georgia to Mississippi.  
      
In July 2011, the Veteran underwent a VA examination.  The Veteran reported that during his active service from 1983 to 1985, he had a motor vehicle accident.  He stated that he was coming on base in his military vehicle when it was hit by another vehicle on the side.  He bumped his head in the steering wheel.  He felt dizzy and nauseated, but did not report any loss of consciousness.  He was taken to the hospital where he was kept for several hours under observation and was later on discharged.  The Veteran reported a more serious incident occurred in 1985.  He stated that he was driving from Georgia to Mississippi and it was cold, rainy, and icy, and his tire blew out.  He lost control of the vehicle and it flipped over and went off the road.  The Veteran remembered waking up at a medical facility.  He said he received several cuts and bruises.  He was kept under observation for a day and was discharged.  Upon mental status examination, the examiner diagnosed mood disorder secondary to traumatic brain injury, and cognitive disorder not otherwise specified.  The examiner stated that the Veteran was in a motor vehicle accident in 1985 while in active service that resulted in head trauma with a loss of consciousness.  The Veteran has suffered from chronic psychiatric symptoms since 1999.  The examiner opined that the Veteran's current mood disorder and psychotic disorder are at least as likely as not related to or the result of head trauma that the Veteran concurred in the motor vehicle accident during active service.  
      
The Board notes that such opinion refers to a "1985" motor vehicle accident reported by the Veteran but an accident occurring in that year is not documented in the record - the documented motor vehicle accidents occurred in August 1984 and January 1986.  The examiner appears to rely solely on the Veteran's lay assertions, rather than a review of the claims folders.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Additionally, the examiner stated that the Veteran's mood disorder and psychotic disorder are due to head trauma from a motor vehicle accident that occurred in active service; however, the examiner does not specify which accident.  Finally, the examiner does not discuss the post-service head injury sustained in 1993 which is referenced in the record.  For these reasons, this opinion is entitled to no probative weight and cannot provide the basis for service connection.  
      
In February 2012, the RO requested an addendum VA opinion.  In February 2012, a VA neuropsychologist reviewed the Veteran's claims folder to offer an addendum etiological opinion.  The examiner noted that at the time of the July 2011 VA examination the Veteran did not report the blow to his head from striking the brick wall in 1993 after his discharge from service, and he denied any changes in cognition other than those noted following the motor vehicle accidents.  The examiner noted that the record reflects that he had a "hematoma" but does not note the nature of such.  A September 2005 MRI noted that he had numerous focal areas of increased signal in the periventricular white matter consistent with ischemic periventricular white matter disease plus a focal high signal area in the left basal ganglia region consistent with an old area of ischemia.  No chronic effects of epidural, subdural, or subarachnoid hematoma were noted.  Overall, his brain lesions were secondary to vascular issues (e.g. his hypertension) rather than brain injury.  The examiner stated that neuropsychological testing from November 2008 noted that while the Veteran complained of significant cognitive dysfunction, his cognitive testing was invalid.  Given the Veteran's report of the two motor vehicle accidents, he suffered mild TBI (traumatic brain injury) at worst (and in fact, other treatment records report neck and back issues after the motor vehicle accident, but no head injury reported).  The examiner stated that given that mild TBI recovers after 3-6 months in the vast majority of cases (95 %) or more, it is highly unlikely that the Veteran would have significant cognitive disturbance secondary to those motor vehicle accidents more than 15 years later.  The examiner stated that the Veteran claims dementia/organic brain dysfunction secondary to either one or both of two motor vehicle accidents he suffered while in the military.  The Veteran did not mention a third injury in his previous neuropsychological evaluation but that must be considered in discussing any brain dysfunction as well.  None of these three injuries appears sufficient to cause major cognitive dysfunction more than 15-20 years after the injury (i.e. all three were likely mild TBI at worst, and no TBI at best, given his reports at the times of the accidents).  The Veteran's MRI imaging of his brain does not provide any physical evidence of major brain lesion.  Further, the Veteran's cognitive test results were not credible as supportive of any level of cognitive dysfunction due to the failed effort tests.  His claims of cognitive dysfunction are also not credible given that he completed multiple classes and military training courses without difficulty after the accidents.  The examiner opined that any diagnosis of cognitive disorder or organic brain dysfunction cannot be made at the present time, as there is no evidence to support it other than the Veteran's statements, which appear inconsistent over time.  

With regard to the findings in this examination report, initially the Board is concerned that the RO request contained statements that could have improperly influenced the examiner, specifically referring to an "unconfirmed injury" in service, when records generated at the time of the January 1986 motor vehicle accident do reflect that the Veteran hit his head and suffered a momentary loss of consciousness.  VA is not permitted to obtain additional medical opinions if the purpose is to obtain evidence against a Veteran's case.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Moreover, the findings of no cognitive disorder or organic brain dysfunction are inconsistent with the prior medical findings of record.  Thus, the Board does not accept the February 2012 opinion as probative to the issue at hand.

As the February 2012 VA examiner's findings of no diagnosis of cognitive disorder or organic brain dysfunction seemed to contradict the prior medical evidence of record, further clarification was requested by the Board in the form of a VHA opinion.

In July 2012, a VHA examiner reviewed the Veteran's claims folders.  The examiner acknowledged the August 1984 motor vehicle accident when he was hit by another car and suffered a neck injury but no head injury was reported.  The examiner acknowledged the January 1986 motor vehicle accident in which he lost control of the car and it flipped apparently due to the Veteran falling asleep.  It was reported that he had a "momentary loss of consciousness."  The examiner stated that his neurological examination was unremarkable.  There were multiple contusions.  The locations of the contusions were not specified but the examiner presumed they were all over the body.  The examiner acknowledged that in April 1996, the Veteran was admitted with psychiatric symptoms of irritability, depression, and anxiety.  He was diagnosed with schizoaffective disorder.  There was another incident reported where in 1985 from Georgia to Mississippi on a cold, rainy night his tire blew out and the car flipped, but the examiner noted that this was not documented.  The only documented reported were in 1984 and 1986.  

The VHA examiner noted that the Veteran had an MRI and EEG which were unremarkable.  There were several reports the examiner noted where the EEG was normal.  One report said the EEG was abnormal but it did not define the abnormality.  The MRI showed areas of small ischemia but no evidence of contusion or posttraumatic changes.  

On reviewing the above facts and reviewing the entire chart, the VHA examiner concluded that the Veteran did not suffered from dementia or neuropsychiatric disorder secondary to head injury.  The examiner based this impression or opinion on the fact that none of the time there was a significant head trauma, none of the time there was MRI/CT evidence of brain injury, and his neurological examination was unremarkable.  The VHA examiner noted that the fact that his psychosis and cognitive disorder was not apparent until 1996 would be against diagnosis of posttraumatic psychosis which usually occurs soon after a significant head injury where there is a loss of consciousness and contusions to the frontal temporal lobes.  

The VHA examiner stated that there was a neuropsychiatric testing done which showed no evidence of organic cognitive dysfunction, but the test was marred by the Veteran's attempt to distort the results as per reports in the chart.  The examiner also referred to a general article published in Neurology, Neurosurgery and Psychiatry, 2005, Volume 76, page 153-160 by Dr. A.S. David and Dr. M. Prince in which the doctors did a critical review of all the articles that had been published to date and concluded that there was no valid study supporting association between head injury and late psychosis like schizophrenia.  

The Board accepts the VHA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record and applicable studies, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on such opinion of the VHA examiner, the Board concludes that organic psychotic disorder/dementia did not result due to the in-service motor vehicle accidents and service connection is not warranted organic psychotic disorder/dementia.

The Board has considered the Veteran's contention that his organic psychotic disorder/dementia is due to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

As detailed, the Board has already determined that the Veteran's assertions and his brother's assertions as to the in-service motor vehicle accidents are inconsistent with the service medical evidence of record.  As detailed, at the time of the August 1984 motor vehicle accident, the Veteran denied any head injury or loss of consciousness.  The Board finds the Veteran's statements offered at the time of the motor vehicle accident to be more probative then statements offered many years later.  While the Veteran has continuously asserted that he suffered a head injury and struck his head on the windshield at the time of the August 1984 motor vehicle accident, such assertion is not supported by the record.  Thus, these post-service assertions of the Veteran lack credibility.  With regard to the January 1986 motor vehicle accident, the Board had previously found (in the April 2011 Board Remand) that he did sustain head trauma.  The documentary evidence does support a finding that he lost consciousness; however, a neurological examination conducted at that time was normal.  Moreover, due to the head injury sustained at the time of the January 1986 motor vehicle accident, VA examiners have examined the Veteran and reviewed the claims folder, and as detailed the Board finds the July 2012 VHA opinion to be the most probative etiological opinion.  While the Veteran is competent to report his symptoms, the Veteran is not competent to relate his head injury sustained in January 1986 with a current psychotic disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the medical complexity of the matter at hand, medical expertise is required.  As detailed, the Veteran has undergone multiple VA examinations and VA and private treatment, and after review of all of the medical evidence the July 2012 VHA examiner concluded that he did not have a organic cognitive dysfunction due to service.  The Board has weighed the Veteran's assertions as to symptomatology at the time of the motor vehicle accidents and post-service, with the service treatment records, post-service treatment records, and VHA opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service and continuity of symptomatology is not credible, and the objective medical evidence of record is of greater probative value here.  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's organic psychotic disorder/dementia, also claimed as neuropsychiatric disorder, is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an organic psychotic disorder/dementia, also claimed as neuropsychiatric disorder, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


